In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                        Filed: June 11, 2021

* * * * * * * * * * * * * *                        *
RANDY NOLEN,                                       *       No. 19-1953V
                                                   *
                 Petitioner,                       *       Special Master Sanders
                                                   *
v.                                                 *
                                                   *
SECRETARY OF HEALTH                                *       Ruling on Entitlement; Conceded;
AND HUMAN SERVICES,                                *       Tetanus-diphtheria-acellular-pertussis
                                                   *       (“Tdap”) Vaccine; Shoulder Injury Related
          Respondent.                              *       to Vaccine Administration (“SIRVA”)
* * * * * * * * * * * * * *                        *

                                   RULING ON ENTITLEMENT 1

        On December 26, 2019, Randy Nolen (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“the Program”). Pet. at 1, ECF No. 1; 42
U.S.C. § 300aa-10 to -34 (2012). Petitioner alleges that he developed a right-sided shoulder injury
related to vaccine administration (“SIRVA”) as a result of the tetanus-diphtheria-acellular-
pertussis vaccine he received on October 5, 2018. Pet. at 1, 4.

        On May 17, 2021, Respondent filed a report pursuant to Vaccine Rule 4(c) in which he
concedes that Petitioner is entitled to compensation in this case. Resp’t’s Report at 1, ECF No. 19.
Specifically, Respondent concluded that “compensation is appropriate because [P]etitioner meets
the criteria for a presumed SIRVA, as defined by the Vaccine Injury Table.” Id. at 5 (citing 42
C.F.R. §§ 100.3(a), (c)(1); 42 U.S.C. § 300aa-13(a)(1)(B)).

       A special master may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. § 300aa-13; Vaccine Rule 8(d). In light of Respondent's
concession and my review of the record, I find that Petitioner is entitled to compensation. This
matter shall now proceed to the damages phase.



1
  This decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Decision will be available to anyone with access to
the Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete
medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the
rule requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree
that the identified material fits within the requirements of that provision, such material will be deleted from
public access.
IT IS SO ORDERED.

                    s/Herbrina D. Sanders
                    Herbrina D. Sanders
                    Special Master




                      2